DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 03/14/2022 has been entered.  Claims 3-8 and 10-12 remain pending in the application.  Claim 9 is cancelled.  Claims 1-2 were withdrawn, but are rejoined as explained below.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with  Brandon C. Stallman (Reg. No. 46,468) on 05/23/2022.

The following claims of the application have been amended as follows:
1. (Currently amended) A method for producing a shielding cartridge of a turbomachine element, the method including: 
winding a carbon wire about a longitudinal axis, wound carbon wire including a plurality of fibers, and 
trapping and preserving the wound carbon wire in a housing, wherein the housing is closed by a cover, the housing and the cover comprising a metallic material or a metallic alloy, 
wherein the wound carbon wire is arranged in a plurality of rows in the housing, each row extending along [[directions]] a direction perpendicular to the longitudinal axis.

2. (Currently Amended) The method for producing according to claim 1, wherein closing the housing by the cover is carried out by welding [[under]] in a vacuum or [[under]] in a neutral non-oxidizing atmosphere.

3. (Currently amended) A shielding cartridge of a turbomachine element, including 
a housing, 
a carbon wire wound about a longitudinal axis, wherein the [[carbine]] wound carbon wire is trapped and preserved from outside surroundings in said housing, wherein the wound carbon wire includes a plurality of fibers, and 
a cover fixed to the housing, wherein the housing and the cover comprise a metallic material or a metallic alloy, 
wherein the wound carbon wire is arranged in a plurality of rows in the housing, each row extending along a direction perpendicular to the longitudinal axis, and wherein the wound carbon wire is not fixed to the housing.

6. (Currently Amended) The shielding cartridge according to claim 3, wherein a longitudinal section of the wound carbon wire is between 15,000 and 25,000 fibers per mm2.

7. (Currently Amended) The shielding cartridge according to claim 3, wherein the wound carbon wire includes two free ends in the housing.

10. (Currently amended) A shielding cartridge of a turbomachine element, comprising: 
a housing, 
a carbon wire wound about a longitudinal axis, wherein the [[carbine]] wound carbon wire is trapped and preserved from outside surroundings in said housing, wherein the wound carbon wire includes a plurality of fibers, and 
a cover fixed to the housing, wherein the housing and the cover comprise a metallic material or a metallic alloy, 
wherein the wound carbon wire is arranged in a plurality of rows in the housing, each row extending along a direction perpendicular to the longitudinal axis, 
wherein a longitudinal section of the wound carbon wire is between 15,000 and 25,000 fibers per mm2 [[and]] to [[increases]] increase absorption of energy.

11. (Currently amended) A shielding cartridge of a turbomachine element, comprising: 
a housing, 
a carbon wire wound about a longitudinal axis, wherein the [[carbine]] wound carbon wire is trapped and preserved from outside surroundings in said housing, wherein the wound carbon wire includes a plurality of fibers, and 
a cover fixed to the housing, wherein the housing and the cover comprise a metallic material or a metallic alloy, 
wherein the wound carbon wire is free of resin around rows of said wound carbon wire, each row of said wound carbon wire extending along a direction perpendicular to the longitudinal axis, and
and wherein the wound carbon wire is not fixed to the housing.

12. (Currently Amended) The shielding cartridge according to claim 3, wherein the wound carbon wire is a single wire.


The above changes to the claims have been made to address claim objections and to address 112 issues.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Stewart (U.S. 4,699,567), Finn et al. (U.S. 7,713,021), Suzuki et al. (US 2015/0274911 A1) Porcelli (U.S. 4,377,370), and Cacace (U.S. 8,087,873).
Regarding claim 1, the prior art of record fails to disclose or suggest wherein the carbon wire is arranged in a plurality of rows in the housing, each row extending along a direction perpendicular to the longitudinal axis.
Claim 2 is allowable, as it is dependent on claim 1.
Regarding claim 3, the prior art of record fails to disclose or suggest wherein the carbon wire is arranged in a plurality of rows in the housing, each row extending along a direction perpendicular to the longitudinal axis, and wherein the carbon wire is not fixed to the housing.
	Claims 4-8 and 12 are allowable, as they are dependent on claim 3.
	Regarding claim 10, the prior art of record fails to disclose or suggest wherein the carbon wire is arranged in a plurality of rows in the housing, each row extending along a direction perpendicular to the longitudinal axis.
	Claim 11 is allowable for the same reasons as set forth in claim 10 above.

Election/Restrictions
The restriction requirement among the pending claims, as set forth in the Office action mailed on 09/18/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 1-2, are no longer withdrawn from consideration because claim 1 has been amended to include an allowable claim limitation, as explained above.  Claim 2 is dependent on claim 1 and is therein allowable.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928. The examiner can normally be reached Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J ZAMORA ALVAREZ/Examiner, Art Unit 3745                                                                                                                                                                                                        05/27/2022

/Ninh H. Nguyen/Primary Examiner, Art Unit 3745